Citation Nr: 0818600	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-26 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran may well have experienced in-service 
noise exposure, as alleged, the record reflects no evidence 
of bilateral hearing loss for more than 50 years after 
service, and there is no competent evidence of a medical 
nexus between the veteran's current claimed bilateral hearing 
loss and the alleged in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
bilateral hearing loss was received in July 2005.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in October 2005.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  Thereafter, the claim was reviewed and a 
statement of the case was issued in August 2006.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notices as to 
this matter were provided in August and October 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records have been obtained and associated 
with his claims file.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends he is entitled to service connection for 
bilateral hearing loss incurred as a result of noise exposure 
during active service.  He alleges noise exposure from firing 
guns while on the U.S.S. Intrepid in 1943.

The veteran's service records indicated that he served as a 
fire controlman for the U.S. Navy and received a certificate 
as a F. D. Radar Operator.  He served aboard the U.S.S. 
Intrepid.  The veteran's induction physical examination noted 
that prior to service, he worked in a woolen mill as a 
machine apprentice, His duties included using drills, milling 
machines an operating a lathe.  Hearing at that time was 
recorded as 15/15, bilaterally.  Service treatment records do 
not reflect any complaints, findings, or diagnosis of any 
bilateral hearing loss.  The report of the veteran's December 
1945 discharge examination reflects that the veteran's 
hearing on a whispered voice test was 15/15 in each ear.  
Post-service medical evidence consists of an October 1999 
receipt for hearing aids purchased by the veteran and a 
February 2003 payment for factory attention for those hearing 
aids.

In an application for compensation received in July 2005, it 
was indicated that from 1956 until his retirement in 1986, 
the veteran was employed as a compositor/linotype operator.

There is no objective evidence to support a finding of in-
service significant noise exposure, as the veteran now 
appears to suggest, nor is there any evidence to document any 
hearing loss for many years after service.    

Even assuming that the veteran meets the criteria under 38 
C.F.R. § 3.385 to constitute a bilateral hearing loss 
disability for VA purposes, the Board notes that there is no 
competent evidence of a medical relationship between the 
veteran's current claimed bilateral hearing loss and the 
alleged in-service noise exposure.  In a November 2006 
statement the veteran himself indicated that when he was 
discharged in 1945, everything was fine, but as the years 
went by, he was having a hard time with his hearing.   

The Board observes that the veteran was 22 years old when he 
entered service, and prior to service, worked as a machinist 
apprentice in a woolen mill.  After service, he worked as a 
linotype operator.  Both jobs exposed the veteran to loud 
noises on a routine basis.

The Board observes that the first documented evidence of 
hearing loss was more than 50 years after the veteran's 
discharge from active service and that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Accordingly, VA need not conduct an examination with respect 
to the claim on appeal, as the evidence of record contains no 
evidence of a current disability, only a 1999 receipt for 
hearing aids.  In addition, the record contains no evidence 
of symptoms of hearing loss during active service or within 
one year after separation from active service.  See 38 C.F.R. 
§§ 3.159(c)(4), 3.307 (2007).  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as the record lacks any 
competent medical evidence indicating that the veteran's 
claimed hearing loss disability may be associated with his 
military service.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal.  However, 
the veteran cannot establish a service connection claim on 
the basis of his assertions alone.  While the Board does not 
doubt the sincerity of the veteran's belief that his claimed 
hearing loss is associated with noise exposure during 
military service, this claim turns on a medical matter - the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard do not constitute persuasive 
evidence in support of the claim.

For the foregoing reasons, the claim for service connection 
for bilateral hearing loss must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


